         Case 1:19-cv-00144-BMC-RER Document 1 Filed 01/03/19 Page 1 of 7 PageID #: 1
                                                                                                                           FILED
ProSe 1 (Rev. 12/14} Complaint for a Civil Case                                                                        IN CLERKS OFFICE
                                                                                                                 (|_ig n|gTPir!T r.CiiIRT F.D N Y.


                                       United States District Court * JAN032018 ★
                                                                     for the
                                                                                                                  BROOKLYN OFFICE
                                                                    District of                 COGAN, J.
                                                                        Division



                                                                               Case No.
                                                                                          CV19-144
                                                                                              (to befilled in by the Clerk's Office)


                              Plaintiff(s)         »

                                                                               Jury Trial: (check one) la^Yes □ No
(Write thefull name ofeach plaintiffwho isfiling this complaint.
Ifthe names ofall the plaintiffs cannotfit in the space above,
please write "see attached" in the space and attach an additional
pa^lvith tHSfilttli^ofnames.)
                                 -V-




 Co-rO L S                                        ^01?,

 <^ArVsoiQtA U ^ueJhA^iz.
                            Defendant(s)                                                                       iO 1 llfE
(Write thefull name ofeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space and attach an additional page
                                                                                                                   JAN 03 cUi9
with thefull list ofnames.)

                                                                                                       PRO SE OFFICE
                                                  COMPLAINT FOR A CIVIL CASE


I.        The Parties to This Complaint
          A.         The Plaintiff(s)

                     Provide th^information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.

                               Name                                                                       -ferrwyj
                                Street Address
                                Citv and County                                   CrxJrfNK|         (V> C- &.
                                State and Zip Code
                                Telephone Number
                                E-mail Address


          B.         The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                     include the person's job or title (ifknown). Attach additional pages if needed.

                                                                                                                                       Page 1 of S
          Case 1:19-cv-00144-BMC-RER Document 1 Filed 01/03/19 Page 2 of 7 PageID #: 2


Pro Se 1 (Rev. 12/1^) Complaint for a Civil Case


                     Defendant No. 1

                                Name

                                Job or Title (ifknown)
                                                                                                (S)-
                                Street Address                           Merrirjc Boftb
                                City and County                  WA/g,«T>ok My
                                State and Zip Code               M ^(<>3                   ^
                                Telephone Number
                                E-mail Address (ifknown)


                     Defendant No.2

                                Name                        'hro-H
                                Job or Title (ifknown)       Ar-TTOOFJL^           t-AoJ
                                Street Address               1     -35      Qlioonc.
                                City and County             ■fnrrlP^^ 14.1m
                                State and Zip Code           I^Ak:.              1 |c^-75
                                Telephone Number             M/y-AtoS -a.Qi?(0
                                E-mail Address (ifknown)


                     Defendant No. 3

                                Name                        r'fv.foL ^iexiek (gg
                                Job or Title (ifknown)      etvx'ctnR l«^ ^
                                Street Address              116-3-1        Q-ueftn; etv^:.|     ^ CLia
                                City and County                            yUVU NV. U'SlS
                                State and Zip Code               tJ&w Yoei6 ll'ST.';
                                Telephone Number                 TtQ- SLint- 30/-r7
                                E-mail Address (ifknown)


                     Defendant No. 4

                                Name                        iLAli/CFAl TAgynO
                                Job or Title (ifknown)            AcsrSfW^ft-                 ftTT»rw"-(
                                Street Address

                                City and County             fKs^ Q>ivrd€iv!:
                                State and Zip Code                       Vogii   H4V5
                                Telephone Number                   Ha-
                                E-mail Address (if known)




                                                                                                           Page 2 of 5
         Case 1:19-cv-00144-BMC-RER Document 1 Filed 01/03/19 Page 3 of 7 PageID #: 3

Pro Se 1 (Rev. 12/16)Complaint for a Civil Case


II.       Basis for Jurisdiction


          Federal courts are courts oflimited jurisdiction (limited power). Generally, only two types ofcases can be
          heard in federal court: cases involving a federal question and cases involving diversity of citizenship ofthe
          parties. Under 28 U.S.C.§ 1331, a case arising under the United States Constitution or federal laws or treaties
          is a federal question case. Under 28 U.S.C.§ 1332,a case in which a citizen ofone State sues a citizen of
          another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. In a
          diversity of citizenship case, no defendant may be a citizen ofthe same State as any plaintiff.

          What is the basis for federal courtjurisdiction? (check all that apply)
                □ Federal question                                □ Diversity of citizenship

          Fill out the paragraphs in this section that apply to this case.

          A.        If the Basis for Jurisdiction Is a Federal Question

                     List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
                     are at issue in this case.




          B.        If the Basis for Jurisdiction Is Diversity of Citizenship

                     1.        The Plaintiff(s)

                               a.         If the plaintiff is an individual
                                          The plaintiff, (mme) .Wpi^                itPUa.           igfttYt\L • 's a citizen'^^f
                                         ■State of Piiiwei- ^ik..4                .aP- l\crteriea
                               b.         If the plaintiff is a corporation
                                          The plaintiff, (name)                     TLttY                        , is incorporated
                                          under the laws of the State of (name)     NBjo VofU^.
                                          and has its principal place of business in the State of (name)
                                            N£\M VoRK                                      .
                               (If more than one plaintiff is named in the complaint, attach an additionalpage providing the
                               same informationfor each additionalplaintiff.)

                     2.         The Defendant(s)

                                a.        If the defendant is an individual

                                          The defendant, (name)                                                 , is a citizen of
                                          the State of (ha/we;                                               . Or is a citizen of
                                           (foreign nation)


                                                                                                                             Page 3 of 5
          Case 1:19-cv-00144-BMC-RER Document 1 Filed 01/03/19 Page 4 of 7 PageID #: 4


Pro Se 1 (Rev. 12/16^ Complaint for a Civil Case




                                b.         If the defendant is a corporation
                                           The defendant, (name)                                         is incorporated under
                                           the laws ofthe State of(name)
                                           principal place of business in the State of(name)                                     *
                                           Or is incorporated under the laws of(foreign nation)           <gWW oaS)r ■
                                           and has its principal place of business in (nome;


                                (Ifmore than one defendant is named in the complaint, attach an additionalpage providing the
                                same informationfor each additional defendant.)

                     3.         The Amount in Controversy

                                The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
                                stake-is more than $75,000, not counting interest and costs of court, because (explain)'.




in.       Statement of Claim

          Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
          facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
          involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
          the dates and places ofthat involvement or conduct. If more than one claim is asserted, number each claim and
          write a short and plain statement ofeach claim in a separate paragraph. Attach additional pages if needed.

                                                                                               W logS--Omsu«^          - icW




IV.       Relief


          State briefly and precisely what damages or other reliefthe plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
          the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
          punitive or exemplary damages claimed,the amounts,and the reasons you claim you are entitled to actual or
          punitive money damages.




                                                                                                                      Page 4 of 5
          Case 1:19-cv-00144-BMC-RER Document 1 Filed 01/03/19 Page 5 of 7 PageID #: 5

Pro Se 1 (^ev. 12/1^ Complaint for a Civil Case




V.        Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and beliefthat this complaint:(1)is not being presented for an improper purpose, such as to harass, cause
          unnecessaiy delay, or needlessly increase the cost of litigation;(2)is supported by existing law or by a
          nonfnvolous argument for extending, modifying, or reversing existing law;(3)the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and(4)the complaint otherwise complies with the
          requirements of Rule 11.

          A.         For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                     in the dismissal of my case.

                     Date ofsigning:              /R *


                     Signature ofPlaintiff               yiLsfl[J                               .
                     Printed Name ofPlaintiff            /
          B.         For Attorneys


                     Date ofsigning:


                     Signature of Attorney
                     Printed Name of Attorney
                     Bar Number

                     Name of Law Firm

                     Street Address

                     State and Zip (llode
                     Telephone Number
                     E-mail Address




                                                                                                                       Page 5 of 5
                                                                                        miii^ B




                                                                         I
                                                                             QlDCl8i41
                          CRIMlf5«^OUKT"-DFTI5E
                                   PART




                                                           STATE a in*
       THE PEOPLE OF THE STATE OF NEW YOBtJ i
                                                           COUNTY
                             v.


        JOSEPH PETTY (35Y)
              08493924Z
                                          DEFENDANT




                               PAULISKNESKI OF           REG#: 92431&X BEING DULY
      SWORN, DEPOSES ANlS SAYS THAT BETWEEN/OCTOBER 1 2014 12^AM AND JANUARY
       31 2015                                  ■ nOHNTY .QJE-'-OdEENS.      STATE OF
       NEW ^YORK^^JMfi^EFENDANT oc--xc?.-lf>
                                COMMITTED Tpi^'fSl5§E>0B:       '
       PL 130.75-1{A>(11/1/03) [BFl.COORSEOF SEXUAITIcONOUCT AGAINST A CHILD
             IN THE FIRST DEGREE - (DNA SAMPLE Rli.QUIRED UPON CONVICTION)


       PL 130.75-1(A)(11/1/03) IBF) COURSE OF SEXUAL CONDUCT AGAINST A CHILD              -
       IN THE FIRST DEGREE - (DNA SAMPLE REQUIRED UPON CONVICTION)
                  OVER A PERIOD OF TIME NOT LESS THAN THREE MONTHS IN DURATION,
            (A) ENGAGE IN TWO OR MORE ACTS OP SEXUAL CONDUCT, WHICH INCLUTOD
            AT LEAST ONE ACT OF SEXUAL ^TSRCOURSE, ORAL SEXUAL CONDUCT, ANAL
            SEXUAL CONDUCT OR^GRAVATE^SEXUAL CONTACT, WITH A CHILD LESS
            THAN ELEVEN YEARS OLD.



      'THE ABOVE OFFENSE WAS COMMITTED AS FOLLOWS:                                  .              /
                                                 i                                        ''           /
       DEPONENT STATES THAT SHE IS INFORMED BY THE COMPLAINANT, EMANI GIVENS,
       THAT APPROXIMATELY ON OR ABOUT AN6 BETWEEN THE ABOVE DATES, A PERIOD
       OF TIME GREATER THAN THREE MONTHS         >1 OOPATION AT THK P.BOVS locatxc-n, -S^ke
       DEFENDANT, JOSEPH PETTY, TOUCHED HEi; BREASTS AND HER VAGINA WITH HIS
       HAND ON. MULTIPLE OCCASIONS.

       DEPONENT IS FURTHER INFORMED BY THE COMPLAINANT THAT THE DEFENDANT POT
                                                                                                           Case 1:19-cv-00144-BMC-RER Document 1 Filed 01/03/19 Page 6 of 7 PageID #: 6




       HIS MOUTH ON HER LIPS, HER BREASTS AND ON HER VAGINA ON MULTIPLE
       OCCASIONS.


       DEPONENT IS FURTHER INFORMED BY THE COMPLAINANT THAT THE DEFENDANT HAD
       THE COMPLAINANT RUB HIS PENIS WITH HER HAND AND PUT HIS PENIS IN THE
       COMPLAINANT'S MOUTH.

       DEPONENT IS FURTHER INFORMED BY THE CC.MPLAINANT THAT THE DEFENDANT
      ■ RUBBED HIS PENIS AGAINST HER VAGINA ON MULTIPLE OCCASIONS AND THAT HE
C/Z         810J-10-S0   •lU'd6£:C£:90                                                        ffil£l9ZBU
      Case 1:19-cv-00144-BMC-RER Document 1 Filed 01/03/19 Page 7 of 7 PageID #:of
                                                                        Page 25  7 40



                                                                         Index No
                                                                         Name of Assigned Judge
                  and
                                               Defendants.




Plaintiff alleges:                                                 ^               m ,
         1. Plaintiff                 resides at              Street,              New York.
         2. Defendant                   holds the position of            {public officer/public employee)with
the                  {specify name ofagency or public entity)and resides at                  Street                New to^
       3. Defendant                 {name ofpublic employer)is a                  {specify, e.g. muniapality)organized a
existing in accordance with the laws of the State of New York.                                       cnAWfi/ rr/mp^
       4. On [month, date, year], the Plaintiff was a victim of a sex offense, namely               {specify
         5. Plaintiff reported the crime to the               Police Department on [mont/j, date year], at which time PiaintifTs
Qtfltpmpnt was taken bv Officer                     A copy of the police report is annexed as Exhibit A.
         6. The Individual Defendant wrongfully disclosed PiaintifTs identity to                {specify person or entity)on
[month, date, year]

photgi

a sex offense other than in particular circumstances not applicable to the instant situation.
         9 Civil Riahts Law § 50-b(1) provides in relevant part as follows:                                  .    *     . .uii/.
         "No report, paper, picture, photograph, court file or other documents, in the custody or possession apV                    or
officer or employee, which identifies such a victim shall be made available for public'"^Pf®*7rnH^°tnSntif!'suc^
 Amninwpp shall disclose any
employee                 anv oortion
                             portion of any police report, court file, or other document which tends to identify such
                        ll^j^miintifPs Identity by Defendant                                                               in


violation^of^he^confi^^^ a                                                                            a               {public
officer/public employee)with the Defendant                  {name ofentity)at the time the^ngful                   occurred.
       12. As a result of the wrongful disclosure of Plaintiffs identity. Plaintiff has suffered injury in that
{descnb^.^^ a result of the wrongful disclosure. Plaintiff incurred expenses for                    in the amount of
^        14. Plintiff brings this action in accordance with Section 50-c of the New York Civil Rights                           ®
 private
 and whoright
           hasofsuffered
                 action toinjury
                            the victim of a sex
                                 by reason      offense
                                            of such     whosedisclosure.
                                                    wrongful   identity has been disclosed in contraventionnius
                                                                                                             of attomev's
                                                                                                                Secbon 50-b,
         WHEREFORE,Plaintiff demandsjudgment against Defendants in the sum of$                              plus anomey
fees, and for such additional relief as the Court deems proper.

                                                                                                                  {Print name)
                                                                                                            Attomey for Plaintiff
                                                                                                                         Address:
                                                                                                            Telephone Number:
 {Verification)3

 Endnotes




 1 Reserved.




 2 Right of privacy; victims ofsex offenses or offenses involving the transmission of the human
 immunodeficiency virus.—See Section 50-b above.


 3 Verification.—See CPLR 3020-3023.

 § 50-d Personnel Records of Court Officers

      CV50kI:1 Notice to Court Officer of Application in Civii Proceeding for Disclosure of Officer's Personnel
  Records 1




  SUPREME COURT OF THE STATE OF NEW YORK
    County of




                                                 , )
                                          Plaintiff, )




                          -f-iM   \T - —!->T   :^\TXTOT\/l^                      _ni 0*^00     SatnrHav. December 01. 2018
